—Judgment, Supreme Court, New York County (Juanita Bing Newton, J., on motion; Ronald Zweibel, J., at plea and sentence), rendered January 4, 1996, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
We reject defendant’s contention that the court summarily denied defendant’s motion to suppress identification testimony. There is no evidence that the motion court ever addressed this issue, and since defendant pleaded guilty, we find that defendant abandoned his claim that he was entitled to a Wade hearing (see, People v Fernandez, 67 NY2d 686; People v Rivera, 223 AD2d 400, lv denied 88 NY2d 869). Even if the court had summarily denied defendant’s suppression motion, that determination would have been correct (see, People v Wharton, 74 NY2d 921; People v James, 220 AD2d 370, lv denied 88 NY2d 937). Concur—Milonas, J. P., Tom, Mazzarelli and Colabella, JJ.